DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This is a Non-Final Office Action in response to the Amendment filed on the 16th of August, 2022. Currently claims 2-21 are pending. No claims are allowed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 2-21 are directed to a system and a method. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. Although Claims 2, 11, and 17, are directed to different statutory categories, the claims are substantially similar and addressed together below.
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity specifically legal interactions such as agreements in the form of contracts (see at least 84 Fed. Reg. (4) at 52):
Claim 2:
[A] A method of docketing patent matters in a patent management system, the method comprising:
[B] obtaining, by a computing device, docketing information to select a matter for docketing, wherein the matter has an associated client; 
[C] accessing at least one previously docketed docketing activity data for the matter from a docketing activity database;
[D] identifying at least one next most probable docketing activity based on a set of docketing activity probability data, the set of docketing activity probability data including the at least one previously docketed docketing activity data for the matter, a set of docketing activity data of the patent management system, and a set of docketing activity data of an external patent management system
[E] accessing, from a template database, a customized docketing activity template based on the client associated with the matter wherein each template in the template database is automatically customized based on past docketing activity of a related client; 
[F] selecting a client customized next most probable docketing activity by applying the customized docketing activity template to the at least one next most probable docketing activity
[G] determining, by the computing device, if the client customized next most probable docketing activity is present in the at least one previously docketed docketing activity data for the matter
[H] in response to determining the client customized next most probable docketing activity is present in the at least one previously docketed docketing activity data for the matter, generating, by the computing device, an error message
[I] transmitting, by the computing device, to a client interface device, the client customized next most probable docketing activity and the error message; and
[J] updating the set of docketing activity probability data in the docketing activity database based upon the selection from the at least one next most probable docketing activity.
Claim 11 contains the additional language:
a patent management system comprising: at least one patent database, accessible on a network, and storing data including docketing activity data for at least one matter stored in the database, and a server, operatively connected to the network, wherein the server includes: a processor, a memory, and software operable on the processor
Claim 17 contains the additional language:
at least one processor; and memory including instructions that, when executed by the at least one processor, cause the at least one processor to implement the method
Claims 2-21 Alice/Mayo 
Examiner notes claims 2, 11, and 17, recite a processes directed to concepts that are performed mentally and a product of human mental work, specifically a method of docketing patent matters in a patent management system, the method comprising: obtaining, by a computing device, docketing information to select a matter for docketing, wherein a client is associated with the matter; accessing at least one previously docketed docketing activity data for the matter from a docketing activity database; and identifying at least one next most probable docketing activity based on a set of docketing activity probability data, the set of docketing activity probability data including the at least one previously docketed docketing activity data for the matter, a set of docketing activity data of the patent management system, and a set of docketing activity data of an external patent management system; accessing, from a template database, a customized docketing activity template based on the client associated with the matter, wherein each template in the template database is automatically customized based on past docketing activity of a related client; selecting a client customized next most probable docketing activity by applying the customized docketing activity template to the at least one next most probable docketing activity; determining, by the computing device, if the client customized next most probable docketing activity is present in the at least one previously docketed docketing activity data for the matter; in response to determining the client customized next most probable docketing activity is present in the at least one previously docketed docketing activity data for the matter, generating, by the computing device, an error message; transmitting, by the computing device, to a client interface device, the client customized next most probable docketing activity and the error message; outputting, for display in a drop-down list in a user interface displayed by the client interface device, a set of next most probable docketing activities predicted from the set of docketing activity probability data, the set of next most probable docketing activities including the client customized next most probable docketing activity; receiving a selection of a next most probable docketing activity from the drop-down list of the set of next most probable docketing activities; and automatically updating the set of docketing activity probability data in the docketing activity database based upon the selection of the next most probable docketing activity. Examiner notes that long before modern computers were invented, IP attorneys have been docketing information related to their various patent prosecution matters in order to avoid malpractice. Every competent attorney would maintain and keep their docket information up to date in order to provide adequate representation to their clients. Patent prosecution docketing and planning has been performed by people long before computer were invented, and continues to be predominately a product of human endeavor. The instant application is directed to a method for receiving patent prosecution docket activities and identifying the next step in the prosecution. Every attorney representing a case with the Patent Office understands the importance or adhering to requirements set forth by the Office such as response date requirements. Because the limitations above closely follow the steps of patent prosecution, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recited an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
Alternatively, Examiner notes that claims 2, 11, and 17 recites a computer device assisted method for patent prosecution management which is similar to the themes defined above of processing and managing information dealing to fulfill a legal rubric, such as patent prosecution, and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims are directed to “certain methods or organizing human activity” such as managing legal interactions. The limitations, substantially comprising the body of the claim, recites a standard process for maintaining a patent prosecution docket. Traditionally, legal representation is a method of making one action and a subsequent action being required after a certain amount of time. Lawyers are constantly avoiding malpractice by keeping an up to date docket and providing advice for the next probably step in the prosecution is an aspect of the job of every attorney, not just in the intellectual property industry. Because the limitations above closely follow the steps standard in prosecuting a patent application, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [21] supports this conclusion in that the “the system and method set forth in this specification are described in relation to a patent management system (such as a patent docketing system)”. Accordingly, the Examiner submits claims 2, 11, and 17, recite an abstract idea based on the same language previously identified in claims 2, 11, and 17, and that the abstract ideas previously identified based on that language remain consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
Furthermore, the Examiner defers to the analysis and conclusions laid out by the Patent Board within the Patent Board Decision on the asserted claim language of the parent Application 14/154054 which is substantially similar in scope and language as the claims asserted in this instant application. Examiner adopts the Board Panels analysis on the claimed invention. The claimed invention in claims 2-21 is represented, but for minor changes, in Claims 1-10, 12, 19, and 21-24 of  14/154054. 
The Board states “As the Specification explains, the invention identifies the next most probable docketing activity in a patent management system based on received docketing information. See Spec. ¶ 54-55. As shown in Figure 6, a user interface 600 includes a pull-down menu 630 with options representing a patent matter’s next four most probable docketing activities, such as “Restriction Requirement” and “Non-Final Office Action Received,” etc., based on a previously docketed docketing activity 610, such as “Application Filed.” See Spec. 4] 70-71.” (See at least Patent Board Decision in Appeal 2019005339: page 11)
“Turning to claim 1’s eligibility, we first note that the claim recites a method and, therefore, falls within the process category of § 101. But despite falling within this statutory category, we must still determine whether the claim is directed to a judicial exception, namely an abstract idea. See Alice, 573 U.S. at 217. To this end, we must determine whether the claim (1) recites a judicial exception, and (2) fails to integrate the exception into a practical application. See Guidance, 84 Fed. Reg. at 52-55. If both elements are satisfied, the claim is directed to a judicial exception under the first step of the Alice/Mayo test. See id.” (See at least Patent Board Decision in Appeal 2019005339: page 11)
“The Examiner determines that claim 1 is directed to an abstract idea, namely (1) receiving patent prosecution docket activities, and (2) identifying the likely next step in prosecution. See Final Act. 2-9; Ans. 4-11. To determine whether a claim recites an abstract idea, we (1) identify the claim’s specific limitations that recite an abstract idea, and (2) determine whether the identified limitations fall within certain subject matter groupings, namely, (a) mathematical concepts; (b) certain methods of organizing human activity; or (c) mental processes.” (See at least Patent Board Decision in Appeal 2019005339: page 12)
“Here, apart from the recited “template database” and “client interface device,” all of claim 1’s recited limitations fit squarely within at least one of the above categories of the USPTO’s guidelines. When read as a whole, the recited limitations are directed to (1) predicting the next likely activity in a patent matter based on a client’s earlier docket information, and (2) identifying discrepancies when the predicted next likely activity is already present in the earlier docket information.” (See at least Patent Board Decision in Appeal 2019005339: page 12-13). Examiner adds that the added language directed to the generically claimed “computing device” and “docketing activity database” are further addressed with the analysis of the “template database” and the “client interface device”.
“That is, apart from the recited “template database” and “client interface device,” the steps reciting (1) receiving (obtaining) docketing information;  (2) accessing previously docketed docketing activity data; (3) identifying at least one next most probable docketing activity probability data; (4) accessing a customized docketing activity template; (5) selecting a client customized next most probable docketing activity by applying the template to that activity; (6) determining if the client customized next most probable docketing activity is present in the previously docketed docketing activity data for the matter and, if so, (7) generating an error message, fit squarely in the mental processes and certain methods of organizing human activity categories of the USPTO’s guidelines and, therefore, recite an abstract idea. See Guidance, 84 Fed. Reg. at 52 (listing exemplary mental processes including observation, evaluation, and judgment); see also id. (listing exemplary methods of organizing human activity, including legal obligations, personal interactions, and following rules or instructions).” (See at least Patent Board Decision in Appeal 2019005339: page 13). Examiner adds that the added language directed to the generically claimed “computing device” and “docketing activity database” are further addressed with the analysis of the “template database” and the “client interface device” in the analysis.
“We reach this conclusion noting that docketing information and data, including activity data and associated templates, can not only be received and accessed entirely mentally by merely reading that information on a piece of paper, it can also be received and accessed from another person, such as a colleague, by communicating with that person either orally or in writing. Cf. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011) (noting that a person could construct a map of credit card numbers by merely writing down a list of credit card transactions made from a particular IP address); In re Salwan, 681 F. App’x 938, 939-41 (Fed. Cir. 2017) (unpublished) (holding ineligible claims reciting, among other things, receiving medical records information and transmitting reports where the claimed invention’s objective was to enable electronic communication of tasks that were otherwise done manually using paper, phone, and facsimile machine); Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344 (Fed. Cir. 2018) (noting that a nontechnical human activity of passing a note to a person who is in a meeting or conversation as illustrating the invention’s focus, namely providing information to a person without interfering with the person’s primary activity); LendingTree, LLC v. Zillow, Inc., 656 F. App’x 991, 993-94, 996 (Fed. Cir. 2016) (unpublished) (holding ineligible claims reciting, among other things, (1) receiving selection criteria from lending institutions and credit data from a computer user, and (2) forwarding the credit data to selected lending institutions as directed to an abstract idea).” (See at least Patent Board Decision in Appeal 2019005339: page 13-14). 
“Also, the identifying, selecting, determining, generating, and updating steps can be done entirely mentally or with pen and paper by using mere observation and logical reasoning. CF CyberSource, 654 F.3d at 1372 (noting that a recited step that utilized a map of credit card numbers to determine validity of a credit card transaction could be performed entirely mentally by merely using /ogical reasoning to identify a likely instance of fraud by merely observing that numerous transactions using different credit cards all originated from the same IP address).” (See at least Patent Board Decision in Appeal 2019005339: page 14). 
“Not only can an error message be generated by merely speaking it or writing it down, it can also be transmitted to another person, such as a colleague, by communicating with that person either orally or in writing. We reach the same conclusion regarding the recited client customized next most probable docketing activity. That is, apart from the recited client interface device, the recited transmission fits squarely within the certain methods of organizing human activity category of the USPTO’s guidelines and, therefore, recites an abstract idea. See Guidance, 84 Fed. Reg. at 52 (listing exemplary methods of organizing human activity, including personal interactions and following rules or instructions).” (See at least Patent Board Decision in Appeal 2019005339: page 14-15). 
“Therefore, apart from the recited “template database” and “client interface device,” all of claim 1’s recited limitations are within the mental processes and certain methods of organizing human activity categories of the USPTO’s guidelines and, thus, recite an abstract idea. See Guidance, 84 Fed. Reg. at 52.” (See at least Patent Board Decision in Appeal 2019005339: page 15). Examiner adds that the added language directed to the generically claimed “computing device” and “docketing activity database” are further addressed with the analysis of the “template database” and the “client interface device” in the analysis.
“Notably, the two (now four) elements enumerated above are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading (the) claim as a whole.” (See at least Patent Board Decision in Appeal 2019005339: page 15). Examiner adds that the added language directed to the generically claimed “computing device” and “docketing activity database” are further addressed with the analysis of the “template database” and the “client interface device” in the analysis.
“First, we are not persuaded that the claimed invention improves a computer or its components’ functionality or efficiency, or otherwise changes the way those devices function, at least in the sense contemplated by the Federal Circuit in Enfish LLC v. Microsoft Corporation, 822 F.3d 1327 (Fed. Cir. 2016). The claimed self-referential table in Enfish was a specific type of data structure designed to improve the way a computer stores and retrieves data in memory. Enfish, 822 F.3d at 1339. To the extent Appellant contends that the claimed invention uses such a data structure to improve a computer’s functionality or efficiency, or otherwise change the way that device functions, there is no persuasive evidence on this record to substantiate such a contention.” (See at least Patent Board Decision in Appeal 2019005339: page 15-16). 
“To the extent that Appellant contends that the claimed invention is rooted in technology because it is ostensibly directed to a technical solution (see Appeal Br. 11-13), we disagree. Even assuming, without deciding, that the claimed invention can (1) predict the next likely activity in a patent matter based on a client’s earlier docket information, and (2) identify discrepancies when the predicted next likely activity is already present in the earlier docket information faster or more efficiently than doing so manually, any speed or efficiency increase comes from the capabilities of the generic computer components—not the recited process itself. See FairWarning IP, LLC v. atric Systems, Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (citing Bancorp Services, LLC v. Sun Life Assurance Co., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”)); see also Intellectual Ventures I LLC v. Erie Indemnity Co., 711 F. App’x 1012, 1017 (Fed. Cir. 2017) (“Though the claims purport to accelerate the process of finding errant files and to reduce error, we have held that speed and accuracy increases stemming from the ordinary capabilities of a general-purpose computer do not materially alter the patent eligibility of the claimed subject matter.”). Like the claims in FairWarning, the focus of claim 1 is not on an improvement in computer processors as tools, but on certain independently abstract ideas that use generic computing components as tools. See FairWarning, 839 F.3d at 1095.” (See at least Patent Board Decision in Appeal 2019005339: page 16). 
“That the claimed invention generates an error message does not change our conclusion, for it is well settled that such error messages do not integrate an abstract idea into a practical application. Cf Flook, 437 U.S. at 585—98 (holding ineligible recited method for updating an alarm limit value).” (See at least Patent Board Decision in Appeal 2019005339: page 17). 
“Nor is this invention analogous to that which the court held eligible in McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299 (Fed. Cir. 2016) despite Appellant’s arguments to the contrary. See Appeal Br. 13. There, the claimed process used a combined order of specific rules that rendered information in a specific format that was applied to create a sequence of synchronized, animated characters. McRO, 837 F.3d at 1315. Notably, the recited process automatically animated characters using particular information and techniques—an improvement over manual three-dimensional animation techniques that was not directed to an abstract idea. Id. at 1316.” (See at least Patent Board Decision in Appeal 2019005339: page 17). 
“But unlike the claimed invention in McRO that improved how the physical display operated to produce better quality images, the claimed invention here merely (1) predicts the next likely activity in a patent matter based on a client’s earlier docket information, and (2) identifies discrepancies when the predicted next likely activity is already present in the earlier docket information. This generic computer implementation is not only directed to mental processes and certain methods of organizing human activity, but also does not improve a display mechanism as was the case in McRO. See SAP Am. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (distinguishing McRO).” (See at least Patent Board Decision in Appeal 2019005339: page 17)
“Nor do we find availing Appellants’ reliance on Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356 (2018). See Reply Br. 4. There, the court held eligible claims reciting a computing device that could display an application summary window that was not only reachable directly from the main menu, but could also display a limited list of selectable functions while the application was in an un-launched state. Core Wireless, 880 F.3d at 1360-63. Upon selecting a function, the device would then launch the application and initiate the selected function. /d. at 1360. In reaching its eligibility conclusion, the court noted that the claimed invention was directed to an improved user interface for computing devices that used a particular manner of summarizing and presenting a limited set of information to the user, unlike conventional user interface methods that displayed a generic index on a computer. /d. at 1362-63.” (See at least Patent Board Decision in Appeal 2019005339: page 18)
“That is not the case here. To the extent Appellants contend that the claimed invention is directed to such improvements in computer capabilities (see Appeal Br. 11—12), there is no persuasive evidence on this record to substantiate such a contention.” (See at least Patent Board Decision in Appeal 2019005339: page 18)
“Nor are we persuaded that the claimed invention is tied to a particular machine to satisfy the machine-or-transformation test as Appellant seems to suggest. See Reply Br. 4. To be sure, a claim that transforms a particular article to another state or thing or is tied to a particular machine to satisfy the machine-or-transformation test can be a “useful clue” to eligibility in the Alice/Mayo framework. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 (Fed. Cir. 2014) (quoting Bilski v. Kappos, 561 U.S. 593, 594 (2010)); see also In re Bilski, 545 F.3d 943, 954 (Fed. Cir. 2008), aff'd sub nom. Bilski, 561 U.S. at 593. Despite not being the sole eligibility test, the machine-or-transformation test can nevertheless indicate whether additional elements integrate the exception into a practical application. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(b), (c)).” (See at least Patent Board Decision in Appeal 2019005339: page 18-19)
“It is well settled, however, that whether a recited device is a tangible system or, in 35 U.S.C. § 101 terms, a “machine,” is not dispositive. ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 770 (Fed. Cir. 2019) (quoting Jn re TLI Commce’ns, 823 F.3d 607, 611 (Fed. Cir. 2016) (“[N]ot every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry.”)). For a machine to impose a meaningful limit on the claimed invention, it must play a significant part in permitting a claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly. Versata Dev. Grp. v. SAP America, Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015); see also MPEP § 2106.05(b)(ID) (citing Versata). The latter role is the case here, for the recited “template database” and “client interface device” are merely obvious mechanisms that achieve the recited solution more quickly, namely (1) predicting the next likely activity in a patent matter based on a client’s earlier docket information, and (2) identifying discrepancies when the predicted next likely activity is already present in the earlier docket information faster than by using manual methods. That is, despite the recited components that are used to achieve this end, the focus of the claims nonetheless directed to (1) predicting the next likely activity in a patent matter based on a client’s earlier docket information, and (2) identifying discrepancies when the predicted next likely activity is already present in the earlier docket information, albeit using computer components to achieve that end. Cf. ChargePoint, 920 F.3d at 772—73 (holding ineligible claim reciting a network-controlled charge transfer system for electric vehicles comprising, among other things, a communication device configured to connect a controller to a mobile wireless communication device for communication between the electric vehicle operator and the controller); see also id. at 772 (noting that the lack of an indication that (1) the disclosed invention was intended to improve the recited components, including the communications devices, or (2) that the inventors viewed the combination of those components as their invention).” (See at least Patent Board Decision in Appeal 2019005339: page 19-20)
“Leaving aside the fact that satisfying the machine-or-transformation test is not dispositive to eligibility, see Bilski, 561 U.S. at 604, that test is nevertheless not satisfied here in any event. Therefore, the recited additional elements, namely the recited “template database” and “client interface device,” do not integrate the exception into a practical application. See Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(b), (c)).” (See at least Patent Board Decision in Appeal 2019005339: page 20). Examiner adds that the added language directed to the generically claimed “computing device” and “docketing activity database” are further addressed with the analysis of the “template database” and the “client interface device”.
“Furthermore, the recited “receiving docket information to select a matter for docketing” is insignificant pre-solution activity that merely gathers data and, therefore, does not integrate the exception into a practical application for that additional reason. See Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).” (See at least Patent Board Decision in Appeal 2019005339: page 20). Examiner adds that the added language directed to the generically claimed “obtaining” is substantially similar to the addressed limitation of “receiving”. 
“…the claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea’s use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)— (c), (e)). In short, the claim’s additional elements do not integrate the abstract idea into a practical application when reading claim | as a whole.” (See at least Patent Board Decision in Appeal 2019005339: page 20-21) 
“In conclusion, although the recited functions may be beneficial by (1) predicting the next likely activity in a patent matter based on a client’s earlier docket information, and (2) identifying discrepancies when the predicted next likely activity is already present in the earlier docket information, a claim for a useful or beneficial abstract idea is still an abstract idea. See Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379- 80 (Fed. Cir. 2015).” (See at least Patent Board Decision in Appeal 2019005339: page 20-21) 
“We, therefore, agree with the Examiner that claim 1 is directed to an abstract idea.” (See at least Patent Board Decision in Appeal 2019005339: page 20-21) 
Claims 2-21: Alice/Mayo Step Two
Examiner notes that considerations under Step 2A Prong 2 comprise most of the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of legal interactions (patent prosecution) on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “computing system” recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field. This is consistent with Appellant’s disclosure which states:
Example embodiments may be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations of them Example embodiments may be implemented using a computer program product, e g , a computer program tangibly embodied in an information carrier, e g , in a machine-readable medium for execution by, or to control the operation of, data processing apparatus, e g , a programmable processor, a computer, or multiple computers  
A computer program can be written in any form of programming language, including compiled or interpreted languages, and it can be deployed in any form, including as a stand-alone program or as a module, subroutine, or other unit suitable for use in a computing environment A computer program can be deployed to be executed on one computer or on multiple computers at one site or distributed across multiple sites and interconnected by a communication network        
In example embodiments, operations may be performed by one or more programmable processors executing a computer program to perform functions by operating on input data and generating output Method operations can also be performed by, and apparatus of example embodiments may be implemented as, special purpose logic circuitry, e g , an FPGA or an ASIC        
The computing system can include clients and servers A client and server are generally remote from each other and typically interact through a communication network The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other In embodiments deploying a programmable computing system, it will be appreciated that that both hardware and software architectures require consideration Specifically, it will be appreciated that the choice of whether to implement certain functionality in permanently configured hardware (e g , an ASIC), in temporarily configured hardware (e g , a combination of software and a programmable processor), or a combination of permanently and temporarily configured hardware may be a design choice Below are set out hardware (e g , machine) and software architectures that may be deployed, in various example embodiments  

FIG. 9 is a block diagram of machine in the example form of a computer system 900 within which instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed In alternative embodiments, the machine operates as a standalone device or may be connected (e g , networked) to other machines In a networked deployment, the machine may operate in the capacity of a server or a client machine in server-client network environment, or as a peer machine in a peer-to-peer (or distributed) network environment The machine may be a personal computer (PC), a tablet PC, a set-top block (STB), a PDA, a cellular telephone, a web appliance, a network router, switch or bridge, or any machine capable of executing instructions (sequential or otherwise) that specify actions to be taken by that machine Further, while only a single machine is illustrated, the term "machine" shall also be taken to include any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein 

(App. Spec. ¶ 88-92). The statement that the computer system may include “The machine may be a personal computer (PC), a tablet PC, a set-top block (STB), a PDA, a cellular telephone, a web appliance, a network router, switch or bridge, or any machine capable of executing instructions (sequential or otherwise) that specify actions to be taken by that machine Further, while only a single machine is illustrated, the term "machine" shall also be taken to include any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein” implies that the previously listed components are also “well-known.” Accordingly, the claimed “computer system” read in light of the specification includes any wide range of possible devices comprising a number of components that are “well-known” and included in an indiscriminate “computing device”, “template database” and “client interface” (e.g., processor, communication interfaces, user interfaces, memory, storage). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. In other words, the computing elements are only involved at a general, high level, and do not have the particular role within any of the functions themselves. 
Similarly, reciting the abstract idea as software functions used to program a generic computer is not significant or meaningful: generic computers are programmed with software to perform various functions every day. A programmed generic computer is not a particular machine and by itself does not amount to an inventive concept because, as discussed in MPEP 2106.05(a), adding the words “apply it” (or an equivalent) with the judicial exception, or more instructions to implement an abstract idea on a computer, as discussed in Alice, 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)), is not enough to integrate the exception into a practical application. Further, it is not relevant that a human may perform a task differently from a computer. It is necessarily true that a human might apply an abstract idea in a different manner from a computer. What matters is the application. “Stating an abstract idea while adding the words ‘apply it with a computer’” will not render an abstract idea non-abstract. Tranxition v. Lenovo, Nos. 2015-1907, -1941, -1958 (Fed. Cir. Nov. 16, 2016), slip op. at 7-8.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 2, 11, and 17, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 2, 11, and 17, do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. Claims 3-10, 12-16, and 18-21 are directed to further embellishments of the abstract idea of managing legal interactions such as patent prosecution and do not amount to significantly more as well as being directed to data processing and transmission which the courts have recognized as insignificant extra-solution activities in that claims are directed to gathering information for analysis (see at least M.P.E.P. 2106.05 (g)). 
Examiner defers to the analysis and conclusions laid out by the Patent Board within the Patent Board Decision on the asserted claim language of the parent Application 14/154054 which is substantially similar in scope and language as the claims asserted in this instant application. Examiner adopts the Board Panels analysis on the claimed invention. The claimed invention in claims 2-21 is represented, but for minor changes, in Claims 1-10, 12, 19, and 21-24 of  14/154054. 
“Turning to Alice/Mayo step two, claim 1’s additional recited elements, namely the recited “template database” and “client interface device”— considered individually and as an ordered combination—do not provide an inventive concept that amounts to significantly more than the abstract idea when reading claim 1 as a whole. See Alice, 573 U.S. at 221; see also Guidance, 84 Fed. Reg. at 56. As noted above, the claimed invention merely uses generic computing components to implement the recited abstract idea.” (See at least Patent Board Decision in Appeal 2019005339: page 21). Examiner notes independent claims 2, 11, and 17 of the instant application contain additional language directed to a computing device and docketing activity database that fall in line with the same analysis as the template database and the client interface device. Merely appending generic computer elements to the abstract idea is not enough to render the claims a practical application of the abstract idea. 
“To the extent Appellant contends that the recited limitations, including those detailed above in connection with Alice step one, add significantly more than the abstract idea to provide an inventive concept under Alice/Mayo step two (see Appeal Br. 14-17), these limitations are not additional elements beyond the abstract idea, but rather are directed to the abstract idea as noted previously. See BSG, 899 F.3d at 1290 (explaining that the Supreme Court in Alice “only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional”) (emphasis added); see also Guidance, 84 Fed. Reg. at 56 (instructing that additional recited elements should be evaluated in Alice/Mayo step two to determine whether they (1) add specific limitations that are not well-understood, routine, and conventional in the field, or (2) simply append well-understood, routine, and conventional activities previously known to the industry (citing MPEP § 2106.05(d)).” (See at least Patent Board Decision in Appeal 2019005339: page 22). Examiner notes independent claims 2, 11, and 17 of the instant application contain additional language directed to a computing device and docketing activity database that fall in line with the same analysis as the template database and the client interface device. Merely appending generic computer elements to the abstract idea is not enough to render the claims a practical application of the abstract idea. 
“Rather, the claimed “template database” and “client interface device” are additional recited elements whose generic computing functionality is well-understood, routine, and conventional. See Mortgage Grader, 811 F.3d at 1324—25 (noting that components such an “interface,” “network,” and “database” are generic computer components that do not satisfy the inventive concept requirement); accord Spec. ¶ 81-98 (describing generic computer components used to implement the invention); Final Act. 9-10; Ans. 4 (determining that the recited generic computer components are additional elements that do not add significantly more than the abstract idea).” (See at least Patent Board Decision in Appeal 2019005339: page 22-23). Examiner notes independent claims 2, 11, and 17 of the instant application contain additional language directed to a computing device and docketing activity database that fall in line with the same analysis as the template database and the client interface device. Merely appending generic computer elements to the abstract idea is not enough to render the claims a practical application of the abstract idea. 
“As noted previously, the recited “template database” and “client interface device” are additional recited elements whose generic computing functionality is well-understood, routine, and conventional. Therefore, to the extent that Appellant contends that the Examiner failed to provide evidence that a// recited elements—including those italicized on page 14 of the Appeal Brief that Appellant incorrectly characterizes as “additional elements”—are well-understood, routine, and conventional (see Appeal Br. 10-13; Reply Br. 3-4), such an argument is not commensurate with the more limited scope of the Examiner’s finding in this regard. Rather, the Examiner’s finding is that the elements other than the abstract idea, namely the additional computer-based elements, provide generic computing functionality that is well-understood, routine, and conventional. See Final Act. 9-10; Ans. 8-11 (noting that the recited additional elements are well- known generic computing components and, therefore, do not add significantly more than the abstract idea).” (See at least Patent Board Decision in Appeal 2019005339: page 23-24). Examiner notes independent claims 2, 11, and 17 of the instant application contain additional language directed to a computing device and docketing activity database that fall in line with the same analysis as the template database and the client interface device. Merely appending generic computer elements to the abstract idea is not enough to render the claims a practical application of the abstract idea.
“As noted previously, there is ample evidence of this generic computing functionality in not only the cited case law, but also Appellant’s own Specification. See, e.g., Fair Warning, 839 F.3d at 1096 (noting that using generic computing components like a microprocessor or user interface do not transform an otherwise abstract idea into eligible subject matter); Internet Patents, 790 F.3d at 1343-49 (holding ineligible claims reciting providing an intelligent user interface to an online application comprising (1) furnishing plural hyperlinked icons on a displayed web page, and (2) displaying a dynamically generated online application form set responsive to activating an icon as directed to the abstract idea of retaining information in navigating online forms); Mortgage Grader, 811 F.3d at 1324—25 (noting that a database is a generic computer component that does not satisfy the inventive concept requirement); Spec. ¶ 81—98 (describing generic computer components used to implement the invention). Therefore, the additional recited elements, when considered individually and as an ordered combination, do not add significantly more than the abstract idea to render the claim patent-eligible.” (See at least Patent Board Decision in Appeal 2019005339: page 24). Examiner notes independent claims 2, 11, and 17 of the instant application contain additional language directed to a computing device and docketing activity database that fall in line with the same analysis as the template database and the client interface device. Merely appending generic computer elements to the abstract idea is not enough to render the claims a practical application of the abstract idea.
“We reach a similar conclusion regarding the recited insignificant extra-solution activity, namely the recited “receiving docket information to select a matter for docketing.” That docket information is received for selection does not mean that this data gathering function is performed in an unconventional way to add significantly more than the abstract idea to provide an inventive concept under Alice/Mayo step two. See Guidance, 84 Fed. Reg. at 56. Given this limitation’s high level of generality, the recited extra-solution activity does not add significantly more than the abstract idea to provide an inventive concept under Alice/Mayo step two.” (See at least Patent Board Decision in Appeal 2019005339: page 23-24). Examiner notes independent claims 2, 11, and 17 of the instant application contain additional language directed to a computing device and docketing activity database that fall in line with the same analysis as the template database and the client interface device. Merely appending generic computer elements to the abstract idea is not enough to render the claims a practical application of the abstract idea.
“In conclusion, the additional recited elements—considered individually and as an ordered combination—do not add significantly more than the abstract idea to provide an inventive concept under Alice/Mayo step two. See Alice, 573 U.S. at 221; see also Guidance, 84 Fed. Reg. at 56.” (See at least Patent Board Decision in Appeal 2019005339: page 25). 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the rejection of the claims under 35 U.S.C. § 101 as being directed to non-statutory subject matter should be maintained. See 84 Fed. Reg. 4 (pages 50-57).
Response to Arguments
Applicant's arguments filed the 16th of August, 2022, have been fully considered but they are not persuasive. Examiner notes that the rejection has been updated and adjusted to reflect the response to statement of eligibility provided by applicant and again the Examiner notes that the arguments presented are the arguments made by the Patent Board and the Examiner has adopted their opinion on this case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689